Title: To James Madison from Joseph Tarbell, 27 March 1813
From: Tarbell, Joseph
To: Madison, James


SirWashington March 27—1813
I feel that an apology is necessary for thus intruding on your time in addressing you on a subject which is painfull to me, I however hope and beg your indulgence.
It appears from the statement of promotions made at the last session of congress, that junior officers in the Navy of the U. States has been promoted over me to the rank of pos captains, and since my arival at this city, I am informed the repairs of the ship John Adams was the cause of my being past over, I am not aware of any error on my part in the repairs of that ship, it haveing been recommended by Captains Dent, and Capt. Cassin to raise on her, as I was informed, previous to my takeing the command of her, inorder that she might be inabled to carrey more Guns; it is true, I superintended her repairs agreeable to the order from the secretary of the Navy, which I take the liberty of encloseing. Being some what acquainted with ship building, I followed my instructions as I think, in an officer like manner and to suffer for what I am not guilty of is painfull beyond conception.
I have been in the service of my country, fifteen years, and when our little Navy has been in motion, I have been actively employed, makeing the Naval service my study; and have the satisfaction of saying that I have brought my self forward to the rank I now have the honour of holdeing by my own merit; and never to my knowledge have been guilty of an act that would cause a blush as an officer.
After spending the prime of my life, and my little all in the service of my country without a blemish; thus to be dep⟨ri⟩ved of my rank which would have given more ample support to my family and me, is painfull to the extreem, tongue cannot expres⟨s⟩ my feelings on the subject.
I look up to you sir for redress, and I feel persuaded that you will take my case into consideration, and do me that Justice which the nature of the case will allow, and which an officer in the service of his country is intitled to. Very respectfully I am sir your obedt. Humble servt.
Jos. Tarbell.
P.S. May I beg the favour of an interview.
 